SAUNDERS, Judge,
dissenting.
I agree with Judge Domengeaux that non-occupancy is an affirmative defense which must be specifically pled and, since the defendant did not plead this affirmative defense, it should not be considered by this court on appeal. I would note further that LSA-C.C.P. art. 1154 is not applicable to the present case because the issue of non-occupancy was not “tried by express or implied consent of the parties.” Indeed, when the plaintiff tried to address this issue, the court below did not allow the question nor did it allow plaintiff to introduce evidence on the issue of non-occupancy, ruling that this issue was not before the court. It seems clear that this issue which was not pled by the defendant, was also not tried either “expressly” or “impliedly” and, thus, should not form the basis of a reversal.
I respectfully dissent.